PER CURIAM.
The parties have appealed and cross-appealed the final judgment of dissolution of marriage. We affirm the distribution of property and the alimony award. Because the former husband’s income is substantially greater than the former wife’s, the trial court abused its discretion in ordering *603each party to pay his or her own attorney’s fees. See, e.g., Sever v. Sever, 684 So.2d 313 (Fla. 1st DCA 1996); Tanck v. Tanck, 675 So.2d 1039 (Fla. 1st DCA 1996). Accordingly, we affirm the final judgment except as to the trial court’s failure to order the former husband to pay the former wife’s attorney’s fees.
AFFIRMED in part and REVERSED and REMANDED in part.
BARFIELD, C.J., KAHN and DAVIS, JJ„ CONCUR.